Opinion of the Court
FLETCHER, Chief Judge:
Following the affirmance of his case by Memorandum Opinion of the United States Army Court of Military Review, the appellant successfully petitioned this Court for further examination of the sufficiency of the evidence as a matter of law to support the conviction of possession of heroin. We find the evidence of record sufficient to support this conviction. We further affirm the lower court in determination that at the time of his attempted escape the appellant was under lawful arrest.
As we examine the record of trial pertaining to the merits portion of the prosecution’s case, we observe some competent evidence allowing the trier of fact to determine beyond a reasonable doubt that the appellant, on the alleged day, was in possession of heroin; or that, stated differently, the evidence proved each element of the *215offense. We will not override our judicial philosophy obviating a reevaluation of the facts where demonstrated evidence of record supports factual determinations made at the trial level and affirmed by the Court of Military Review. United States v. Judd, 10 U.S.C.M.A. 113, 27 C.M.R. 187 (1959). See United States v. Brown, 3 M.J. 402 (C.M.A.1977) (Fletcher, C. J., dissenting); United States v. Lowry, 2 M.J. 55 (C.M.A. 1976). Our standard for appellate review of sufficiency of the evidence questions was succinctly summarized by Judge Ferguson in United States v. Papenheim, 19 U.S.C.M.A. 203, 205, 41 C.M.R. 203, 205 (1970):
The test to be applied in determining the sufficiency of the evidence is whether there is, in the record, some competent evidence from which the members of the court-martial were entitled to find beyond a reasonable doubt, the existence of every element of the offense charged. [Citations omitted.]
The Government urges that the circumstantial evidence of appellant’s possession of the contraband was strong; that it met and surpassed the Papenheim standard. We agree.
A second question, specified by the Court, was whether at the time he ran and attempted to escape, the appellant was under lawful arrest. Admittedly, this question is broadly framed. It is directly related to the admissibility of the heroin for the possession offense and the sufficiency of evidence as to the attempted resisting apprehension offense. We believe that we need not decide the question, for the reasons stated below.
To meet the test of a lawful arrest under Article 7, Uniform Code of Military Justice, 10 U.S.C. § 807, there are two prerequisites: first, that the person making the apprehension is authorized under service regulations to apprehend; and second, “reasonable belief that an offense has been committed and that the person apprehended committed it.” Appellant alleges no problem with the first element.
The second element gives rise, in the definition of “reasonable belief,” to two additional questions:
(a) were there circumstances tending to prove the reliability of the informant, and
(b) were there circumstances demonstrating that a crime had been committed and that the person apprehended committed the crime.1
The record discloses no information concerning the informant. However, there was no challenge by the civilian defense counsel regarding the reliability of the informant, going to the admissibility of the heroin.2 Moreover, there was no motion for a finding of not guilty on the basis of the failure of the Government to establish the lawfulness of the arrest. Paragraph 71a, Manual for Courts-Martial, United States, 1969 (Revised edition). We will not conjecture as to counsel’s trial strategy.
Waiver falls within two general categories: a failure to act through timely objection or motion; or a step is taken which reveals an expressed waiver. We are not concerned with the latter. The former, which creates a negative, results in an incomplete record. Where the objection or motion is not lodged, we cannot ascertain from the record of trial if the arrest might be found illegal. That the record is insufficient for determination of the specified issue precludes any such claim of prejudice on appeal.3 Since the evidence of record unchallenged at trial provides some competent evidence that the arrest was lawful, this finding of guilty must stand. See Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680 (1942).
*216The decision of the United States Army Court of Military Review is affirmed.
Judge COOK concurs.

. United States v. Llano, 23 U.S.C.M.A. 129, 48 C.M.R. 690 (1974); Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964).


. United States v. Hendrix, 21 U.S.C.M.A. 412, 45 C.M.R. 186 (1972); United States v. Webb, 10 U.S.C.M.A. 422, 27 C.M.R. 496 (1959).


. United States v. Graves, 1 M.J. 50, 53 (C.M.A. 1975); United States v. Dupree, 1 U.S.C.M.A. 665, 5 C.M.R. 93 (1952).